Citation Nr: 1120907	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an injury or trauma to the right hand.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2008 rating decision denied service connection for the Veteran's claimed right hand disorder; and the November 2008 rating decision granted service connection for left knee injury residuals with patellofemoral pain syndrome, assigning a disability rating of 10 percent, effective from May 16, 2007.  The appellant appealed the decisions, and the claims were referred to the Board for appellate review.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted in September 2009.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

At the Veteran's March 2011 hearing, pertaining to his service connection claim for right hand injury residual, he informed the undersigned that due to his incurring an in-service right hand injury he was admitted into Ireland Army Hospital on May 23, 1965, and discharged June 5, 1965.  See page three of hearing transcript (transcript).  He alleged that he injured his right hand during night maneuver exercises at Fort Knox, Kentucky.  He added that he underwent surgery for the removal of poison which had caused swelling from his shoulder down into the extremities of his right hand.  The Veteran mentioned that he was placed in traction during his admission for 13 to 14 days to alleviate the swelling.  The Veteran testified that the attending physicians informed him that the injury was probably caused by a snake bite.  See page four of transcript.  The Veteran noted that he had been informed that the complete medical records from this in-service hospitalization were not available, but that he later received medical records from the "National Records Center."  See page six of transcript.  

Photocopies of service treatment records on file do include one dated May 23, 1965, from the emergency room at Fort Knox.  This record shows that the Veteran had a swollen right hand and an elevated temperature.  Cellulitis of the right hand and wrist was diagnosed.  The Veteran was admitted at that time.  Another service treatment record photocopy, dated June 5, 1965, from the Ireland Army Hospital at Fort Knox notes that the Veteran had a right hand abscess.  

The Veteran testified, however, that the inpatient records associated with this in-service hospitalization were missing.  See page seven of transcript.  Noting his difficulty showing continuity of treatment, he added that he was unable to locate medical records for a significant period of time following his service separation.  See page 10 of transcript.  The Veteran also testified that EMG (electromyography) testing on his hand in 2008 showed nerve blockage.  See pages 14 and 15 of transcript.  He added that the EMG findings supported diagnoses of both carpal tunnel syndrome and degenerative joint disease, and that the blockage was shown in the area of the surgical site of his in-service surgery.  See pages 15 and 16 of transcript.  

Pertinent post service medical records on file concerning the Veteran's right hand include a November 2003 private X-ray report showing the presence of moderate degenerative joint disease in the right hand.  The Veteran was afforded a VA examination concerning his right hand claim; this examination report is dated in April 2008.  The report shows that the Veteran's claims folder was not available to the examiner.  The Veteran is shown to have essentially informed the examiner that he was claiming service connection for snake bite wound residuals of his right wrist, but that he was not really sure he was bitten by a snake while in the military.  He did give a history of being treated for a swollen arm and hand, as well as for an abscess.  This is documented in his service treatment records.  Examination showed surgical scar residuals related to the hand abscess.  Osteoarthritis of both hands was diagnosed, found not to be related to an animal bite on the right wrist.  

While 2008 EMG test findings are not of record, review of a VA physician note, dated on October 27, 2009, and signed by a Dr. K.W.M., shows that the Veteran was being seen for carpal tunnel follow-up.  The physician mentioned that the Veteran had had EMG/nerve conduction testing at which time no abnormality was shown; the report of this EMG test is unfortunately not associated with the record.  The physician also mentioned that formal testing was deferred at that time.  He did add, however, that "I do not believe that one can state what they are better than 50% degree of certainty [sic] that the numbness experienced by the [Veteran] must be due to the injury to the right upper extremity which took place in 1965."  He added that the swelling which occurred in-service had long since resolved and healed.  The physician also seemed to rule out any etiological relationship between the currently manifested carpal tunnel syndrome and the Veteran's military service.  

As above noted, the Veteran testified that he was currently in receipt of VA medical treatment.  See page 24 of transcript.  Review of the record shows that the most recent VA medical record on file is dated on January 14, 2010.  Therefore, an effort to obtain any VA medical records pertaining to treatment afforded the Veteran since that time should be undertaken.  Such search should attempt to obtain the EMG reports associated with the testing claimed by the Veteran to have occurred in 2008.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records, if obtained, should be associated with the claims file.  38 U.S.C. § 5103A (West 2002).

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Based on the medical findings in this case, both in-service and post-service, and in light of the findings set out in McLendon, the Board concludes that an examination is warranted for the Veteran's service connection claim pursuant to VA's duty to assist.  While cognizant that a VA hand examination was conducted in April 2008, the Board finds noteworthy that the examiner is not shown to have had the Veteran's claims folder available for review.  The Board also notes that the Veteran's representative, as part of a February 2011 Statement of Accredited Representative in Appealed Case, argued that the VA examination conducted concerning the Veteran's service connection claim for his right hand was essentially inadequate, as the examiner did not have an opportunity to review the Veteran's claims file.  The Board agrees.  To this, applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2010); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).  Also, as noted, the examiner in April 2008 did not render an opinion as to the etiology of the Veteran's claimed right hand disorder.  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); McLendon, at 81 (holding that a medical examination is needed when evidence is insufficient to grant benefits but indicates that a condition may be associated with service).  As such, the Board finds that additional development regarding the Veteran's service connection claim, including an examination, is necessary.  

Also, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, for the reasons noted above, the Board finds that a VA examination is necessary concerning the claim seeking service connection for a right hand disorder.  

As noted, the Veteran asserts that he was admitted into Ireland Army Hospital on May 23, 1965, for treatment for a right hand injury.  Complete medical records associated with this admission are not currently associated with his claims file.  As this claim is being remanded anyway, an attempt to verify that all of the Veteran's available service treatment records have been associated with his claims folder.  

As concerning his service-connected left knee disability, the Veteran testified in March 2011 that he had pain on standing for long periods, and upon going up and down stairs.  See page 22 of transcript.  He reported treatment afforded him by a private physician, K.S., including cortisone injections and the removal of fluid.  See page 23 of transcript.  Review of the claims file includes a medical record from the Family Medicine Clinic noting that Dr. K.S. had injected cortisone into the Veteran's left knee on June 17, 2008.  He added that all medical treatment after this time was afforded him by VA.  See page 24 of transcript.  The Veteran informed the undersigned that his left knee disorder had worsened since he was last examined in 2008.  He complained of both instability and pain.  See page 30 of transcript.  

When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95, para. 11 (Apr. 7, 1995) (where a claimant affirmatively asserts to the Board that a further increase in disability has occurred subsequent to the prior examination and decision, an additional examination may be required).  As noted, in March 2011 the Veteran testified to the effect that his left knee problems had grown more severe since the latest VA examination took place almost three years earlier in July 2008.  Hence, the Veteran should be scheduled for a new examination.

The Board also notes that the VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Here, the Veteran clearly suffers from left knee arthritis.  See May 2009 VA orthopedic surgery consult report, which includes a diagnosis of left knee degenerative joint disease medical compartment.  While in the course of his July 2008 VA examination, the Veteran denied experiencing left knee instability, at his March 2011 hearing he did complain of such symptoms.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, in readjudicating this increased rating claim the RO must consider the Hart decision.  The Board also notes that as the Veteran is deemed to have perfected an appeal to the initial 10 percent rating assigned following the grant of service connection for his service-connected left knee disorder in November 2008, the Board has characterized this issue in accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of compensation.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), Records Management Center (RMC), or any other appropriate facility to obtain all available service treatment records not yet associated with the claims folder.  Of particular interest are clinical records associated with a May 23, 1965, admission into the Ireland Army Hospital at Fort Knox.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate the records until it is reasonably certain that such records does not exist or that further efforts to obtain the record would be futile.  The Veteran should be notified of the attempts to locate these records as well as any further action to be taken.

2.  The RO/AMC should obtain and associate with the claims file all VA medical treatment records dating from January 15, 2010, to the present.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed right hand disorder.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on his/her review of the record, the examiner should identify any current disability of the right hand.  

Then, the examiner should state an opinion as to whether it is at least as likely as not that any right hand disability is due to an injury, disease or other event of the Veteran's period of active service.  

The examiner should also comment on the opinion provided by Dr. K.W.S., the VA physician who examined the Veteran on October 27, 2009.  

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner should set forth all examination findings and diagnoses, along with the compete rationale for all conclusions reached.  

4.  The RO/AMC should also arrange for the Veteran to undergo a VA examination of his left knee.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  All appropriate tests and studies, including X-rays and range of motion studies of the left knee, reported in degrees, should be accomplished.  All findings should be made available to the physician prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected left knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must identify all impairments affecting the left knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must report whether there is recurrent subluxation or lateral instability of the knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether, in the left knee, there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum.

5.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Then, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  

7.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the claim of service connection for residuals of an injury or trauma to the right hand in light of all the evidence of record.  

The RO/AMC, and after review of any additional evidence to include the opinions of VA's General Counsel discussed above, should readjudicate the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome.  In so doing, the RO should also consider whether "staged" ratings are appropriate in light of Fenderson.

If the benefit sought on appeal remains denied in any respect, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process. The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


